Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered October 14, 2004. The order, insofar as appealed from, denied plaintiffs’ motion to set aside certain parts of the jury verdict and to grant a new trial on certain issues.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Pigott, Jr., P.J., Green, Pine, Lawton and Hayes, JJ.